BROCK, Chief Judge.
This case was called for trial on 4 May 1976 and was concluded by a guilty verdict and the entry of judgment on 5 May 1976. The record on appeal discloses that Judge McLelland signed appeal entries on 11 June 1976 and set the times from that date for the service of proposed record on appeal and the service of proposed alternative record on appeal. There is no showing of notice of appeal being given prior to 11 June 1976. This notice of appeal dated 11 June 1976 was not filed until 17 June 1976 and does not show service on the district attorney.
The session of court during which defendant was tried was a two-week session commencing on 26 April 1976. Defendant’s case was tried during the second week of the session. The two-week session expired by limitation on 7 May 1976. Actually in this instance the session expired 7 May 1976 by adjournment. Defendant’s notice of appeal was not entered until 11 June 1976, the 35th day after the last day of the session at which judgment was rendered.
*785General Statute 15-180.3 (2) provides that notice of appeal in criminal actions may be given by “[f]iling notice of appeal with the clerk of superior court and serving copies thereof upon all adverse parties within 10 days after the last day of the session at which [judgment is] rendered.” The right of appeal is statutory, and the time limitation of the statute is jurisdictional. This purported appeal must be dismissed for lack of jurisdiction.
Appeal dismissed.
Judges Parker and Arnold concur.